Citation Nr: 1637586	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-30 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for fibromyalgia with irritable bowel syndrome (IBS), headaches, and sleep disorder (also claimed as chronic pain syndrome; severe headaches with migraine features; and multiple chemical, photo, and sonar sensitivities, to include consideration for separate evaluations for IBS, migraine headaches, and sleep disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to February 26, 2010.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of the lower extremities.



REPRESENTATION

Veteran represented by:	Michael Miskowiec, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  He was accompanied by his attorney.  A hearing transcript is associated with the record.

The issues of entitlement to TDIU prior to February 26, 2010, and SMC have been added to the appeal.  As TDIU and SMC claims are part-and-parcel of increased rating claims, the Board has jurisdiction over these claims without issuance of a statement of the case by the RO.  See Akles v. Derwinski, 1 Vet. App 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA received an original claim for disability compensation in October 2007.  The disabilities listed included severe headaches with migraine features; multiple chemical, photo, and sonar sensitivities; chronic pain syndrome suggestive of fibromyalgia; and obstructive sleep apnea.  In December 2007, VA examinations were conducted.  However, these examinations did not include a specialized fibromyalgia examination.  The Gulf War examination noted a history of intermittent attacks of loose stools and multiple muscular pain, and the Veteran reported past diagnoses of IBS and fibromyalgia.  The final diagnoses included fibromyalgia, abnormal movement disorder, IBS, sleep disorder, sleep apnea, and degenerative joint disease of the lumbar spine.  In a June 2008 rating decision, the RO granted service connection for fibromyalgia with IBS, headaches, and sleep disorder and assigned a 10 percent evaluation, effective from October 25, 2007 (date of claim).  The RO denied service connection for obstructive sleep apnea, which the Veteran did not appeal.

The Veteran disagrees with the assigned evaluation for fibromyalgia and seeks separate compensable evaluations for IBS, headaches, and sleep disorder.  See Notice of Disagreement (July 2008).  Furthermore, at his July 2016 hearing on appeal, the Veteran argued that a TDIU prior to February 26, 2010, and SMC based on loss of use of lower extremities were warranted.  See Hearing Transcript (July 2016).

After careful review of the evidence of record, the Board concludes that a remand is necessary to decide the appeal for the following reasons.
	
First, the medical evidence of record is insufficient to evaluate fibromyalgia and to consider separate evaluations.  The record shows that the Veteran has never been afforded VA examinations tailored to evaluate the manifestation or severity of fibromyalgia, IBS, headaches, or sleep disorder.  The examinations of record are inadequate to rate the Veteran's disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 310-311 (2007).

Second, the claims for TDIU and SMC are inextricably intertwined with the claim for an increase and the medical evidence of record is inadequate to make a determination on the SMC matter.  A VA examination is necessary to decide the SMC claim.  It is noted that loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump below the knee with use of a suitable prosthetic appliance.  The determination is made on the basis of whether the actual remaining function of the foot (i.e. balance and propulsion, etc.) could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  The Veteran testified that he had "positional balance" problems with his feet, not foot drop.  See Transcript at 23.  He explained that his problem was "actually using them [feet]."  Id.  He described his problems as a communication disconnect between his head and legs.  Id.

Accordingly, the case is REMANDED for the following action:

1.  All updated treatment records should be obtained and associated with the claims file.

2.  Thereafter, the Veteran should be scheduled for a VA fibromyalgia examination to ascertain the severity of the disorder using the appropriate Disabilities Benefits Questionnaire.  The claims file must be reviewed and noted in the report.  All symptoms and treatment should be identified.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

The examiner is asked to comment on how the Veteran's fibromyalgia is affected by (or whether the symptoms overlap with) his other service-connected disabilities (i.e. cervical strain, lumbar spine strain with degenerative joint disease, right shoulder disability, psychiatric disorder, vertigo with tinnitus and syncope, right ear hearing loss, and dermatitis).  To the extent possible, please differentiate which symptoms are separately attributable to separate diagnoses.  The examiner should explain the nature of the Veteran's service-connected sleep disorder associated with fibromyalgia and its effects (i.e. insomnia, persistent day-time hypersomnolence, etc.).  The examiner should specifically address whether the Veteran has a sleep disorder that is separate and distinct from his service-connected fibromyalgia.

3.  The Veteran should be scheduled for a VA headache examination to ascertain the severity of the disorder.  The claims file must be reviewed and noted in the report.  All symptoms (frequency, severity, and duration) and treatment should be identified.  The examiner should indicate whether headaches cause extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities and, if so, the frequency and duration.

4.  The Veteran should be scheduled for a VA lower intestines (IBS) examination to ascertain the severity of his IBS disorder.  The claims file must be reviewed and noted in the report.  All symptoms (frequency, severity, and duration) and treatment should be identified to include whether abdominal distress, if any, is occasional, frequent, or constant.

5.  The Veteran should be scheduled for a VA examination of his lower extremities to ascertain whether there is loss of use of one or both feet due to service-connected disability, to include fibromyalgia.  The examiner should indicate whether no effective function remains other than that which would be equally well served by an amputation stump below the knee with use of a suitable prosthetic appliance with consideration of the actual remaining function of the foot (i.e. balance, propulsion, etc.).

6.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

